Citation Nr: 0833453	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-39 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to disability rating greater than 10 percent for 
service-connected lumbar strain with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1980 to September 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claim at 
this time would be premature.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. § 5103A (d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007). 

In conjunction with the veteran's claim for an increased 
disability rating for his service connected lumbar strain 
with degenerative joint disease, the veteran underwent a VA 
spine examination in May 2004.  During this examination, the 
examiner set forth the range of motion of the lumbar spine as 
exhibited by the veteran.  The examiner also noted an 
impression that the veteran had not been putting out the 
maximum effort.  In his February 2005 notice of disagreement 
and in his October 2005 Appeal To Board Of Veterans' Appeals 
(VA Form 9), the veteran disputed the findings of the 
examiner, reiterating that he had participated in the 
examination to the best of his abilities.  In light of the 
veteran's challenge to the adequacy of the May 2004 VA 
examination and given that the most recent spine examination 
was conducted over four years ago, the Board finds that a 
thorough and contemporaneous VA examination is warranted so 
that the nature and current severity of the veteran's 
service-connected lumbar strain with degenerative joint 
disease can be ascertained prior to further adjudication of 
this matter.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007).  

Additionally, the veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with directives of the United States Court of 
Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran 
appropriate notice pursuant to the 
directives Dingess and Vazquez-Flores, 
which: 

(a) informs him about the information and 
evidence not of record that is necessary 
to substantiate his claim; 

(b) informs him about the information and 
evidence that VA will seek to provide; 

(c) informs him about the information and 
evidence he is expected to provide; 

(d) advises him of the criteria for 
establishing a disability rating and 
effective date of award;

(e) notifies him that, to substantiate his 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his lumbar spine 
and the effect that worsening has on his 
employment and daily life;

(f) provides him with the appropriate 
Diagnostic Codes for rating lumbosacral 
spine disabilities;

(g) and notifies him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine the 
nature, extent, frequency and severity of 
any orthopedic and neurologic impairment 
related to service-connected low back 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.

The examiner should identify all low back 
orthopedic pathology found to be present.  
He or she should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the lumbar 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the low back.  In 
addition, if possible, the examiner should 
state whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should identify all 
neurological pathology and discuss the 
nature and severity of the right or left-
sided radiculopathy or neuropathy.  The 
rationale for any opinion expressed should 
be provided in a legible report.  

3.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefits sought 
on appeal are not granted in full, the AMC 
should issue the veteran and his 
representative a supplemental statement of 
the case and provide the veteran an 
opportunity to respond.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

